 

Exhibit 10.10

 

REVISION AGREEMENT

to the

SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

100% OF THE SHARES AND ASSETS OF JOYOUS FAME INTERNATIONAL LIMITED.

 

            THIS REVISION AGREEMENT IS BETWEEN

 

ELEMENT92, RESOURCES CORP.

a company incorporated under the laws of  the State of Wyoming, USA, with its
address at 2510 Warren Avenue, Cheyenne, Wyoming, 82001 USA

(“E92R” or the “Purchaser”),


 

And

 

TAM KAM MING and GOLD VANGUARD LIMITED Owners of 100% of the shares of

Joyous Fame International Limited, with its address at

P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands

(“JFI” or the “Sellers”)

 

Collectively the Parties

 

WHEREAS, on January 25, 2010 the Parties executed a Sale & Purchase Agreement
for the Acquisition of 100% of the Shares and Assets of Joyous Fame
International Limited and;

 

WHEREAS, JFI owns three gold mines one of which is described and designated as
the Wendeng mine and;

 

WHEREAS, the Company has decided to terminate the Wendeng mine acquisition at
this time and;

 

WHEREAS, the Parties have agreed to extend the Closing Date specified in the
Sale & Purchase Agreement for the Acquisition of 100% of the Shares and Assets
of Joyous Fame International Limited, for 60 days

 

NOW, THEREFORE,

 

The Parties hereby agree to and confirm the following:

 

 1. The Wendeng mine acquisition is terminated.

 

 2. The 90,000,000 restricted common shares of E92R to be granted to the Sellers
    as payment in full for 100% of the Sellers’ shares in JFI and the company
    known as JFI which includes the Wendeng mine, the Penglai (Huwei) mine and
    the Roncheng mine is reduced to a grant of 76,500,000 restricted common
    shares.

 

 3. It is understood by the Parties that the 76,500,000 shares of E92R so issued
    as payment in full for the above noted assets will be restricted shares as
    required by the rules of the United States Securities Act and Exchange Act
    (the “Act”) and shall display a restrictive legend as required by the Act,

 

--------------------------------------------------------------------------------



 

 

 4. The Parties may at any time, by mutual written consent, review and reinstate
    the Wendeng mine acquisition on the original terms of the Sale & Purchase
    Agreement for the Acquisition of 100% of the Shares and Assets of Joyous
    Fame International Limited.

 

 5. Other than the termination of the Wendeng mine acquisition and the reduction
    of the number of shares to be granted to the sellers from 90,000,000
    restricted common shares to 76,500,000 restricted common shares, all other
    terms in the Sale & Purchase Agreement for the Acquisition of 100% of the
    Shares and Assets of Joyous Fame International Limited, dated January 25,
    2010 remain unchanged.

 

 6. In addition to the above revisions, the Parties hereby agree to extend the
    Closing Date specified in the Sale & Purchase Agreement for the Acquisition
    of 100% of the Shares and Assets of Joyous Fame International Limited, for
    60 days.

 

            IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the day and year first above written.

 

ON BEHALF OF THE PURCHASER:

 

 

 /s/ Daniel S Mckinney                                            Designated
Signing Authority

                                                                                   
Daniel S Mckinney

                                                                                   
Element92 Resources Corp.

 

ON BEHALF OF THE SELLERS:

 

 

 

 /s/ Wilson Huang                                                    Designated
Signing Authority

                                                                                   
Designated Signing Authority

                                                            Wilson Huang

                                                            Joyous Fame
International Limited

 

 

 /s/ Wilson Huang                                                    Designated
Signing Authority

                                                                                   
Designated Signing Authority

                                                            Wilson Huang

                                                            Gold Vanguard
Limited

 

 

 

 /s/ Tam Kam Ming                                                     Tam Kam
Ming

 

 

 

--------------------------------------------------------------------------------

